DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior rejections under 35 U.S.C. §112(b) has been withdrawn in view of the amendments and arguments filed in the response dated (05/31/2022, hereafter, “the response”). With respect to the prior rejection to claim 1, the “obliquely inclined” limitation is interpreted to mean that the electrode tab has an angle that is greater than 0 degrees. 
Applicant amends claim 1 and argues that the prior art does not teach all of the claim limitations. The new claim limitations are addressed below.
Applicant argues that the prior art of record does not teach the “obliquely inclined” limitation. The undersigned disagrees with this assertion as the scope of the claim is still interpreted as meaning the minimum angle is merely greater than 0. Accordingly, the references teach the limitation.
Applicant also argues that the combination of prior art references does not teach several newly added limitations. The undersigned disagrees and the rejection is substantially maintained and modified in view of these new limitations. 
The rejection of claim 10 has been modified in view of the amendments made to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsuji (WO2018061381A1, US20190221824A1 referred to as an English translation thereof below).
Regarding claim 1, Tsuji teaches a rechargeable battery (non-aqueous electrolyte secondary battery 10, FIG. 1) comprising:
	an electrode assembly (electrode body 14) comprising a first electrode, a second electrode, and a separator between the first electrode and the second electrode (electrodes 11, 12 and separator 13);
	a case comprising an inner space accommodating the electrode assembly (“[t]he non-aqueous electrolyte secondary battery 10 is a cylindrical battery having a cylindrical metallic case main body (housing member).” ([0018])), and an opening (upper portion of battery 10 is an opening that is sealed with sealing body 16, see FIG. 1 and [0018]);
	a cap plate (sealing body 16, FIG. 1; [0018]) coupled to the case at the opening and comprising a terminal hole exposing the inner space (the center portion of sealing body 16 meets the limitation, see FIG. 1);
	an electrode terminal (outer portion of sealing body 16, FIG. 1) electrically connected to the electrode assembly through the terminal hole and overlapping the cap plate (the electrode terminal is electrically connected via lead 19, filter 22, lower valve body 23, and upper valve body 25, see FIG. 1);
	electrode tabs respectively connected to the first electrode and the second electrode (leads 19 and 20a,b); and
	 an electrolyte solution in the inner space ([0021]), 
wherein at least one electrode tab (lead 19) of the electrode tabs is connected to an outer region of a surface of the electrode assembly facing the at least one electrode tab (see FIG. 1),
wherein the at least one electrode tab comprises a flat portion (see annotated FIG. 1 below) electrically connected to a bottom surface of the case or to the electrode terminal (see annotated FIG. 1, the connection is indirect), and
wherein the at least one electrode tab further comprises an inclined portion that is obliquely inclined with respect to the surface of the electrode assembly from the flat portion to the outer region of the surface of the electrode assembly so as to define a space between the inclined portion and the surface of the electrode assembly (see annotated FIG. 1).  



[Annotated FIG. 1 on next page.]


    PNG
    media_image1.png
    675
    797
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 1 of Tsuji, annotated)

Regarding claim 4, Tsuji teaches the rechargeable battery of claim 1 as described above. Tsuji also teaches wherein the at least one electrode tab comprises:
	a first electrode tab (negative electrode lead 20a,b) connecting the first electrode and the bottom surface of the case (see FIG. 1); and
	 a second electrode tab (positive electrode lead 19) connecting the second electrode and the electrode terminal, and the first electrode is a negative electrode and the second electrode is a positive electrode (see claim mapping above).  
Regarding claim 6, Tsuji teaches the rechargeable battery of claim 1. Tsuji also teaches wherein the rechargeable battery is a cylindrically shaped battery (see FIG. 1), and a length of the at least one electrode tab is larger than half of a diameter of the electrode assembly and smaller than the diameter of the electrode assembly (see FIG. 1, the length of the inclined portion appears to be equal to half a diameter of the electrode assembly, the flat portion thereby making the total length slightly greater than half a diameter of the electrode assembly).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210359362A1) in view of ----Shi (CN110364676A). Wang is relied upon as 102(a)(2) art as of the filing date of the parent PCT application (PCT/CN2020/090898) of 05/18/2020, which predates the earliest effective filing date of the instant application of 07/01/2020. A machine translation of Shi accompanies this Action and is referred to below. Note that paragraph numbers were added to Shi that were not present in the original document for ease of reference.
Regarding claim 1, Wang teaches a rechargeable battery (battery 100, FIGs. 1-2) comprising:
	an electrode assembly (battery cell 10, FIG. 2; [0058]) comprising a first electrode, a second electrode, and a separator between the first electrode and the second electrode (see FIG. 2: the battery cell 10 clearly shows alternating layers of electrodes and a separator as these are conventional features in the art, however the specification of the disclosure does not discuss the individual electrodes);
	a case (second housing body 50, FIG. 2; [0075]) comprising an inner space accommodating the electrode assembly and an opening (“[t]he battery cell 10 is accommodated in the second housing body 50.” ([0075]));
	a cap plate (first housing body 20, FIG. 2; [0075])  coupled to the case at the opening and comprising a terminal hole exposing the inner space (“[t]he first housing body 20 is provided with a via hole 21” ([0059]));
	an electrode terminal (electrode post 30, FIG. 4; [0064]) electrically connected to the electrode assembly (electrode post 30 is connected to the electrode assembly via first tab 60, see FIG. 4) through the terminal hole and overlapping the cap plate (see FIG. 4; the electrode terminal overlaps the alleged cap plate 20);
	electrode tabs (first tab 60, second tab 61; FIG. 2; [0078]) respectively connected to the first electrode and the second electrode ([0078]); and
	 an electrolyte solution in the inner space ([0076]), 
Wang does not teach wherein at least one electrode tab of the electrode tabs comprises an obliquely inclined portion that is inclined at a first angle with respect to a surface of the electrode assembly from the flat portion to the outer region of the surface of the electrode assembly so as to define a space between the inclined portion and the surface of the electrode assembly. However, Wang only differs from the claimed invention by the substitution of an electrode assembly that meets the deficient limitation. 
	Shi relates to the design of button-type lithium secondary batteries and is thus analogous art. Shi teaches a battery core 4 (FIG. 1; [028]) including a thimble 5, a first electrode 41 and second electrode 42 ([030]). Shi does not specifically refer to the electrode tabs with reference signs in FIG. 1 (the electrode tabs are the dashed/bold lines drawn from the outermost circumferential electrode to the center of the battery), however, Shi teaches that the thimble 5 presses the first electrode 41 at one end of the thimble 5 and the second electrode 42 at the opposing end of the thimble to electrically connect the battery to the lower casing 3 and upper casing 1, respectively ([032]). The understanding of what constitutes the electrode tabs can readily be derived from the specification and figures of Shi.
Furthermore, Shi teaches that the thimble 5 has a telescopic function that is characterized in that the thimble 5 can be compressed and rebounds after being released to press the electrodes to the upper/lower casings ([032]). Where the thimble 5 presses against the electrode tabs, the height of the thimble 5 must necessarily be taller (after “rebounding”) than the electrode assembly wound about the thimble 5. The undersigned is of the opinion that where a telescopic thimble 5 of this type is utilized to press the electrode tabs, that there would necessarily be an “obliquely inclined portion” resulting from the difference in height between the electrode tab 41/42 connection to the electrode assembly and the pressed portion at the thimble 5. While the illustration of Shi does not readily show this in the figure, the figure of Shi may not be drawn to scale and the “obliquely inclined portion” structure can be derived from the description. The undersigned notes that, an “incline” as claimed would be a function of (1) the height difference between the electrode tab 41/42 connection to the electrode assembly and the pressed portion at the thimble 5, and (2) the distance between the electrode tab connection to the electrode assembly and the pressed portion at the thimble 5. Where the height difference is non-zero, the “inclined portion” would necessarily exist because the distance between the electrode tab connection to the electrode assembly and the pressed portion at the thimble 5 is non-zero as shown by the figure.
Accordingly, it can readily be derived from the description of Shi that Shi’s battery would necessarily include an “inclined portion” that is slightly inclined at a first angle with respect to a surface of the electrode assembly facing the at least one electrode tab. Thus, the electrode assembly of Shi is held to teach the “inclined portion” limitation that is deficient in Wang.
The alleged electrode assemblies of Wang and Shi perform the same function, i.e., the electrode assemblies include the conventional anode, cathode, and separator that functions to store and discharge electrochemical energy. Accordingly, the skilled person could have simply substituted the electrode assembles of Wang and Shi and the resulting substitution would predictably result in a functioning battery.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). See MPEP 2143 §I.B.
In modifying Wang with Shi, the skilled person would have necessarily arrived at the claim limitations of:
 (1) wherein at least one electrode tab of the electrode tabs is connected to an outer region of a surface of the electrode assembly facing the at least one electrode tab (the term connected is a broad term that includes indirect connection; the modification would result in a first tab being directly attached to the electrode post 30 and thus indirectly connected to the outer region of the surface of the electrode assembly, the second tab would similarly be indirectly connected, except to the second housing body 50), and
(2) wherein the at least one electrode tab comprises a flat portion electrically connected to a bottom surface of the case or to the electrode terminal (the thimble modification from Shi would necessarily produce a flat portion connected to a bottom surface of the case; the portion where the thimble pins the electrode tab would necessarily be a flat portion.)
Thus, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the electrode assembly of Wang with the electrode assembly of Shi to arrive at the claimed invention as described above.
Regarding claim 2, Wang in view of Shi teaches the rechargeable battery of claim 1 as described above, and necessarily wherein the first angle is 10 degrees or less. It is noted that claim 2 is also rejected under §112(b) because the scope of the claim is unclear.
The claim language, “10 degrees or less” numerically includes an angle of zero. The term, “incline” however requires that the angle is greater than zero. The claim is therefore interpreted as meaning the angle is greater than 0 degrees and less than 10 degrees. 
As discussed above, the thimble 5 of Shi results in a slight incline that is defined by the height difference between the electrode tab 41/42 connection to the electrode assembly and the pressed portion at the thimble 5, and (2) the distance between the electrode tab connection to the electrode assembly and the pressed portion at the thimble 5. The slight incline as described above would more likely than not fall within the claimed range of greater than 0 degrees and less than 10 degrees.
Regarding claim 4, Wang in view of Shi teaches the rechargeable battery of claim 1 as described above.
A (1) first electrode tab connecting the first electrode and the bottom surface of the case and (2) a second electrode tab connecting the second electrode and the electrode terminal would necessarily result from the substitution of the electrode assembly of Wang with the electrode assembly of Shi as described above in relation to claim 3.
Regarding the polarity of the electrode tabs, neither Wang nor Shi teach which electrode or electrode tab is positively or negatively charged. However, there is a finite number of identified solutions: (1) the first electrode is a negative electrode and the second electrode is a positive electrode (as claimed) or (2) the first electrode is a positive electrode and the second electrode is a negative electrode.
Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Thus, it would have been obvious before the effective filing date of the claimed invention to have tried the configuration where the first electrode is a negative electrode and the second electrode is a positive electrode and arrived at the claimed invention.
Regarding claim 5, Wang in view of Shi teach the rechargeable battery of claim 4 as described above. 
Wang in view of Shi would also necessarily result wherein the obliquely inclined portion of the first electrode tab is connected to the bottom surface of the case at a second angle, the inclined portion of the second electrode tab is connected to a lower surface of the electrode terminal at a third angle, 
That is, where the first electrode tab and the second electrode tab are slightly inclined as described above in relation to claim 1, the incline necessarily results in the alleged second angle and third angle.
Moreover, the alleged electrode assembly of Shi is symmetrical as it appears in FIG. 1. Accordingly, there would be no reason to expect that the alleged second angle would differ from the third angle or first angle. Thus, the substitution described in relation to claim 1 would necessarily result in where the second angle and the third angle are the same as the first angle.
Regarding claim 6, Wang in view of Shi teach the rechargeable battery of claim 1 as described above. Wang in view of Shi also teach wherein a length of the at least one electrode tab is larger than half of a diameter of the electrode assembly and smaller than the diameter of the electrode assembly. 
	See FIG. 2 of Shi, the second electrode 42 extends from the outermost circumferential electrode in the wound electrode to press against the thimble 5 and passes the center line of the thimble 5. Thus, the limitation is met by at least the second electrode. 
Regarding claim 7, Wang in view of Shi teach the rechargeable battery of claim 1 as described above. Wang in view of Shi also teaches wherein the rechargeable battery is a cylindrically shaped battery (see battery 100 of FIG. 1), the electrode assembly further comprises a center pin (thimble 5 of Shi, FIG. 1) at a center of the electrode assembly, and the flat portion overlaps the center pin (see rejection of claim 3 above).  
Regarding claim 8,  Wang in view of Shi teach the rechargeable battery of claim 1 as described above. Wang in view of Shi also necessarily teach wherein the inclined portion and the flat portion are connected to each other at an obtuse angle. 
The claimed “obtuse angle” is the complimentary angle of the first angle of claim 1. As described above, the alleged substitution of Wang with the electrode assembly of Shi results in a “slight incline” with respect to the first angle. A slight incline is an acute angle. Since the claimed “obtuse angle” is merely the complimentary angle of what is alleged as an acute angle, the limitation would necessarily be met.
Regarding claim 9, Wang in view of Shi teach the rechargeable battery of claim 1 as described above. Wang also teaches wherein the electrode terminal (electrode post 30, FIG. 4; [0064]) comprises:
	a flange portion (electrode post pad 302, FIG. 4) covering the terminal hole and overlapping the cap plate (see FIG. 4); and
	 a protrusion (electrode post body 301, FIG. 4) integrally formed with the flange portion and protruding from the flange portion toward the terminal hole (see FIG. 4). 
Regarding claim 10, Wang in view of Shi teach the rechargeable battery of claim 9 as described above. 
Neither Wang nor Shi appear to teach the claimed curved and inclined surface of the protrusion.
However, it has been held that absent persuasive evidence that a particular shape (i.e., configuration) is significant, the person having ordinary skill in the art would have found such variations as obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP  2144.04 §IV.B. 
Thus, absent evidence of criticality of using the curved and inclined surface it would have been obvious before the effective filing date of the claimed invention to have employed the claimed shape. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210359362A1) in view of ----Shi (CN110364676A), and further in view of Tamachi (US20170207491A1).
Regarding claim 11, Wang in view of Shi teaches the rechargeable battery of claim 9 as described above.
Neither Wang nor Shi teach a thermal-fusion layer between the cap plate and the flange portion and insulation-bonding the cap plate and the flange portion. Rather, Wang teaches that the electrode post 30 is secured to the first housing body 20 by a binder 40, specifically an adhesive ([0073]). However, as shown below, it would be obvious to simply substitute the adhesive of Wang with a material to thermally fuse the cap plate and the flange portion of the electrode terminal.
Wang in view of Shi differs from the claimed invention only in that the binder 40 is substituted with a thermal-fusion layer.
	Tamachi relates to the design of secondary batteries ([0060]) and is thus analogous art. Tamachi teaches the deficient limitation. Tamachi teaches a thermal-fusion layer (ring film 31, 32, FIG.2) between the cap plate (second bottom wall section 25a, FIG. 2) and the flange portion (flange section 41 of terminal 40, FIG. 2) and to insulation-bond the cap plate and the flange portion ([0075], [0086]).
	The binder 40 of Wang and the alleged thermal-fusion layer of Tamachi share the same function of binding the terminal of the battery to the housing of the battery. Accordingly, the skilled person could have simply substituted the binder 40 of Wang with the alleged thermal-fusion layer of Tamachi and the results of the substitution would have been predictable. That is, the substitution would have only changed how the rechargeable battery is processed to bond the alleged terminal plate to the alleged cap plate. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). See MPEP 2143 §I.B.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the rechargeable battery of claim 9 as taught by Wang in view of Shi as described above with that of Tamachi to arrive at the claimed invention wherein a thermal-fusion layer between the cap plate and the flange portion and insulation-bonding the cap plate and the flange portion.  
Regarding claim 12, Wang in view of Shi and Tamachi teach the rechargeable battery of claim 11 as described above and necessarily wherein the thermal-fusion layer melts at a predetermined temperature.  Wang in view of Shi and Tamachi necessarily teach wherein the thermal-fusion layer melts at a predetermined temperature, because as known to those skilled in the art, a melting point (i.e., predetermined temperature) is an inherent property of thermoplastic resins such as polypropylene that form the alleged thermal-fusion layer (ring film 31, [0075]) as taught by Tamachi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721